Order, Supreme Court, New York County (Anil C. Singh, J.), *520entered August 6, 2013, which granted, without prejudice, defendant’s motion to dismiss the action on the ground of forum non conveniens, unanimously affirmed, without costs.
The motion court providently exercised its discretion in dismissing the action since plaintiffs’ claims lack a substantial nexus with New York. Plaintiffs reside in Illinois, the note and mortgage are secured by real property in Illinois, and plaintiffs seek reformation of the note to reflect, among other things, the present value of the real property in Illinois. In addition, while the promissory note contains no choice of law provision, the underlying mortgage states that the laws of Illinois shall apply (see Islamic Republic of Iran v Pahlavi, 62 NY2d 474, 479 [1984], cert denied 469 US 1108 [1985]; see also Farahmand v Dalhousie Univ., 96 AD3d 618, 619 [1st Dept 2012]).
Although defendant has an office in New York and plaintiffs’ note was eventually securitized by a New York trust, these facts are insufficient to create a factual connection between New York and the dispute, notwithstanding that certain documents and witnesses knowledgeable about the securitization are located in New York (Ziska v Bank of Am., N.A., 99 AD3d 602 [1st Dept 2012]).
We have considered plaintiffs’ remaining arguments and find them unavailing. Concur — Sweeny, J.E, Renwick, Moskowitz, Richter and Gische, JJ.